        Case 1:19-cr-10080-NMG Document 1680 Filed 12/23/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )               No. 19-CR-10080
                                    )
ELIZABETH HENRIQUEZ,                )
                  Defendant.        )               EXPEDITED RULING REQUESTED
                                    )
____________________________________)

                     EMERGENCY MOTION PURSUANT TO 18 U.S.C. § 3582
                       DUE TO A COVID-19 OUTBREAK AT FCI DUBLIN

       Due to a COVID-19 outbreak at FCI Dublin, Elizabeth Henriquez respectfully requests this

Court for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Elizabeth has served

nearly six months of her seven-month term of imprisonment. She is scheduled to be released from

prison to home confinement in a little over two weeks, on January 7, 2021. We respectfully ask

the Court, however, to reduce Elizabeth’s sentence to time served so that she may be released to

the safety of home confinement immediately. 1 We respectfully request that the Court issue such

an order on an expedited, emergency basis due to the extraordinary COVID-19 circumstances that

precipitate this motion.

       There is presently a COVID-19 outbreak at FCI Dublin, where Elizabeth is incarcerated.

The outbreak is one of the worst in the entire federal prison system. As of Monday, 106 inmates

were actively infected. As of Tuesday, that number nearly doubled to 188 inmates. The facility




1
 The Court can reduce Elizabeth’s sentence to time served and impose as a condition of supervised
release home confinement through January 27, 2020, which otherwise would be the date on which
her seven-month term of imprisonment would end.
        Case 1:19-cr-10080-NMG Document 1680 Filed 12/23/20 Page 2 of 5




is, simply put, a COVID-19 tinderbox. Undersigned counsel had feared exactly this situation, and

that fear is now a reality.

        Although undersigned counsel’s understanding is that, at least as of Tuesday afternoon,

none of the infected inmates are housed in the adjacent minimum security camp building where

Elizabeth is resident, it is only a matter of time before the virus makes its way into the camp

population (if it has not already). Among other things, undersigned counsel’s understanding is

that guards and other BOP staff regularly move between the prison building and the camp building;

these individuals serve as convenient, unwitting pathways for the virus to travel from one building

to the other. Addressing a similar situation involving FMC Devens, Judge Wolf concluded that it

was simply “good luck”—luck that probably “would not continue”—that a COVID-19 outbreak

at the FMC Devens medical facility had not yet spread to the FCM Devens prison camp. United

States v. Pena, 463 F. Supp. 3d 118, 122 (D. Mass. 2020) (granting compassionate release to the

defendant, reducing his sentence to time served so that he could be immediately transferred from

FMC Devens to the safety of his home). Judge Wolf granted compassionate release to the

defendant in that case, reducing his sentence to time served and imposing a period of home

confinement as a condition of his supervised release. Id. at 128. That is the exact relief we are

asking for here.

        Undersigned counsel contacted Assistant United States Attorneys Steve Frank and Kristen

Kearney to inform them of the COVID-19 outbreak at FCI Dublin and to request their assent to

this motion. Undersigned counsel expressed to Mr. Frank and Ms. Kearney his substantial concern

that Elizabeth could die if she contracts COVID-19. Mr. Frank and Ms. Kearney are aware of the

reasons why Elizabeth is especially vulnerable to a catastrophic outcome should she contract

COVID-19. We have addressed that medical issue in prior submissions to the Court, including by




                                                2
        Case 1:19-cr-10080-NMG Document 1680 Filed 12/23/20 Page 3 of 5




providing the Court with a letter from Elizabeth’s primary care physician regarding her physical

health conditions. The Court is familiar with those prior submissions, so we will not repeat them

here.

        Mr. Frank and Ms. Kearney nevertheless informed undersigned counsel that the

government refuses to assent to the motion. The government’s position is that the Court should

not issue an order allowing Elizabeth to be released to the safety of her home two weeks earlier

than she otherwise would, notwithstanding that every additional day Elizabeth spends at Dublin

between now and January 7, 2021 places her life in jeopardy. The government’s position, in other

words, is that Elizabeth’s physical health—and potentially her life—should simply be left to

chance for the next two weeks. The government is either ambivalent about Elizabeth’s health or

naïve about the probability that the COVID-19 outbreak at FCI Dublin will spread from the prison

building to the adjacent camp.

        Undersigned counsel does not believe Elizabeth’s physical health and life should be left to

chance, when COVID-19 is spreading like wildfire at FCI Dublin and Elizabeth has already served

almost her entire term of imprisonment. 2 We respectfully request that the Court reduce Elizabeth’s

sentence to time served so that she may be released immediately to the safety of her home. 3




2
  Undersigned counsel understands that Douglas Hodge is scheduled to be released from prison
within the next few days, after serving roughly 60% of his prison sentence. Mr. Hodge has
received the benefit of early release because he qualified for a BOP program for offenders older
than 60 years of age. Even if the Court issues an order allowing Elizabeth to be released to home
confinement two weeks earlier than scheduled, Elizabeth will have spent more time in prison than
any Varsity Blues parent sentenced to date.
3
 Undersigned counsel will arrange to have Elizabeth transported from FCI Dublin to her home
(which is approximately an hour away) in a way that avoids any public contact. Elizabeth will
abide by strict quarantine conditions while in home confinement.


                                                 3
      Case 1:19-cr-10080-NMG Document 1680 Filed 12/23/20 Page 4 of 5




DATED: December 23, 2020                      Respectfully submitted,

                                              /s/ Aaron M. Katz
                                              Aaron M. Katz (BBO #662457)
                                              Ropes & Gray LLP
                                              800 Boylston Street
                                              Boston, MA 02199
                                              (617) 951-7000
                                              aaron.katz@ropesgray.com

                                              Laura G. Hoey (pro hac vice)
                                              Ropes & Gray LLP
                                              191 North Wacker Drive, 32nd Floor
                                              Chicago, IL 60606
                                              (312) 845-1200
                                              laura.hoey@ropesgray.com

                                              Colleen A. Conry (pro hac vice)
                                              Ropes & Gray LLP
                                              2099 Pennsylvania Avenue, N.W.
                                              Washington, DC 20006-6807
                                              (202) 508-4600
                                              colleen.conry@ropesgray.com

                                              Counsel for Elizabeth Henriquez




                                     4
       Case 1:19-cr-10080-NMG Document 1680 Filed 12/23/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that the foregoing document was served through the ECF
system on all registered participants in this action on December 23, 2020.

                                                         /s/ Aaron M. Katz_________
                                                            Aaron M. Katz

                           LOCAL RULE 7.2 CERTIFICATION

       I, Aaron M. Katz, hereby certify that I conferred with the government regarding this
motion, and the government opposes it.

                                                         /s/ Aaron M. Katz_________
                                                            Aaron M. Katz




                                              5
